J-A06028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AARON REED                                 :
                                               :
                       Appellant               :   No. 1197 WDA 2020

        Appeal from the Judgment of Sentence Entered October 28, 2020
               In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0004939-2019

BEFORE:      MURRAY, J., SULLIVAN, J., and COLINS, J.*

MEMORANDUM BY SULLIVAN, J.:                              FILED: June 3, 2022

        Aaron Reed appeals from the judgment of sentence imposed following

his guilty plea to aggravated assault with a deadly weapon.1 We affirm.

        In 2019, Reed, then fifteen-years-old, committed an armed robbery with

another juvenile. Reed and his co-conspirator knocked on the door of the

victim’s residence and were permitted entry by the victim’s stepfather, who

indicated that the victim was in the basement. Reed and his co-conspirator

proceeded to the basement where they encountered the victim and his

girlfriend. Reed pointed a gun at the victim’s chest and demanded marijuana.

A struggle with the victim ensued during which Reed’s firearm discharged,

striking the victim in the abdomen. Reed and his companion attempted to

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. § 2702(a)(4).
J-A06028-22


flee, but the stepfather locked them in the garage. They escaped by shooting

out garage door windows and climbing through them. Police responded to the

residence, and the victim identified Reed as the shooter. Police arrested Reed

later that evening and he made several incriminating statements. Police also

discovered gunshot powder residue on his hands.

      Police charged Reed with numerous offenses, including robbery,

aggravated assault, and aggravated assault with a deadly weapon. Pursuant

to the 1995 amendments (“Act 33”) to the Juvenile Act of 1972, 42 Pa.C.S.A.

§§ 6301-6375, the charges for robbery and aggravated assault with a deadly

weapon vested in the criminal division of the court of common pleas. See 42

Pa.C.S.A. §§ 6302 (providing the definition of “Delinquent act” at (2)(ii)(C),

(D)). Reed filed a petition to decertify the case to juvenile court pursuant to

section 6322(a). Therein, he challenged the constitutionality of Act 33 and

claimed that the decertification court should have granted his petition to

decertify the charges because he was amenable to treatment through the

juvenile justice system.

      The decertification court conducted a hearing on the petition. At the

hearing, Reed presented the testimony of Carol A. Hughes, M.A., a licensed

psychologist, who prepared an expert report in this matter and opined that

Reed was amenable to treatment in the juvenile justice system.         Hughes

indicated that she had interviewed Reed and his family and reviewed Reed’s

educational records.   Hughes noted that Reed suffers from ADHD, self-


                                     -2-
J-A06028-22


medicates with marijuana, and had no criminal record. Hughes further opined

that the crimes Reed committed during the armed robbery lacked criminal

sophistication. The Commonwealth argued that Reed was not amenable to

treatment and presented evidence that, since his release on bail for the armed

robbery, Reed engaged in additional violent criminal conduct and was charged

with simple assault after he and other juveniles attacked another juvenile. At

the conclusion of the hearing, the decertification court denied the petition.

Reed filed a motion for reconsideration which the court denied. On October

28, 2020, Reed pleaded guilty to one count of aggravated assault with a

deadly weapon pursuant to a negotiated plea agreement.2          The trial court

sentenced him to six years of probation. Reed thereafter filed a timely notice

of appeal, and both he and the trial court complied with Pa.R.A.P. 1925.

       Reed raises the following issues for our review:

       1. Whether the decertification court erred in concluding that Act
          33 is not unconstitutional?

       2. Whether the decertification court erred in concluding that
          . . . Reed is not amenable to treatment through the juvenile
          justice system?



____________________________________________


2 Generally, upon entry of a guilty plea, a defendant waives all claims and
defenses other than those sounding in the jurisdiction of the court, the validity
of the plea, and what has been termed the “legality” of the sentence imposed.
See Commonwealth v. Eisenberg, 98 A.3d 1268, 1276 (Pa. 2014).
However, orders which deny a juvenile’s petition to transfer from adult
criminal court to juvenile court are “jurisdictional” in the sense that the issue
cannot be waived by the juvenile. See Commonwealth v. Johnson, 645
A.2d 234 (Pa. Super. 1994).

                                           -3-
J-A06028-22


Reed’s Brief at 6.

       In his first issue, Reed challenges the constitutionality of Act 33. Reed’s

constitutional challenge presents a question of law for which our standard of

review is de novo and our scope of review is plenary. See Commonwealth

v. Brown, 26 A.3d 485, 493 (Pa. 2011). Statutes enjoy a strong presumption

of constitutionality and a statute will not be declared unconstitutional unless

it   clearly,   palpably,   and   plainly   violates   the   Constitution.   See

Commonwealth v. Cotto, 753 A.2d 217, 219 (Pa. 2000). Therefore, the

party challenging the constitutionality of a statute has a heavy burden of

persuasion. Id.

       The legislature, through the Juvenile Act, placed the adjudication of a

“delinquent act” within the jurisdiction of juvenile court when the defendant is

a child. See 42 Pa.C.S.A. § 6322(a). However, section 6302 of the Juvenile

Act excludes robbery and aggravated assault from the definition of a

delinquent act when the perpetrator is aged fifteen or older and used a gun

during the commission of the crime. See id. § 6302 (providing the definition

of “Delinquent act” at (2)(ii)(C), (D)). The prosecution for an offense excluded

from the definition of a delinquent act is automatically vested in criminal court

rather than in juvenile court.       See 42 Pa.C.S.A. § 6322(a); see also

Commonwealth v. Ramos, 920 A.2d 1253, 1258 (Pa. Super. 2007) (holding

that “when the crime involved is one excluded from the Juvenile Act’s




                                       -4-
J-A06028-22


definition of a delinquent [act], the charge is automatically within the

jurisdiction of the criminal court and jurisdiction is presumptively proper”).

      When a criminal court has jurisdiction over a crime committed by a

juvenile pursuant to section 6322(a), the juvenile may request that his or her

case be decertified, i.e., removed from criminal court and transferred to the

jurisdiction of juvenile court. See Commonwealth v. Sanders, 814 A.2d

1248, 1250 (Pa. Super. 2003). This process has been upheld as constitutional

by this Court and our Supreme Court. See Cotto, 753 A.2d at 222 (holding

as constitutional the 1995 Amendments to the Juvenile Act which vest original

jurisdiction in the criminal courts for specified violent felonies and granting the

decertification court discretion in determining whether to transfer a direct file

case to juvenile court); see also Commonwealth v. Aziz, 724 A.2d 371,

374 (Pa. Super. 1999) (holding that the 1995 amendments to the Juvenile

Act, which require juveniles accused of enumerated felonies to appear first in

criminal court, are not arbitrary and instead are rationally related to the

statute’s objectives).

      In the instant matter, Reed contends that Act 33 is unconstitutional.

While Reed concedes that Cotto and Aziz are binding on this Court, he

nevertheless claims that since those cases were decided there have been

several decisions by the United States Supreme Court recognizing that

juvenile offenders are capable of change and rehabilitation and are not to be

treated as adults in the criminal justice system, including: Roper v. Simons,


                                       -5-
J-A06028-22


543 U.S. 551 (2005) (holding that execution of a juvenile offender violates

the prohibition against and cruel unusual punishment); Graham v. Florida,

560 U.S. 48 (2010) (holding that juvenile offenders who commit crimes other

than murder cannot constitutionally be sentenced to life without the possibility

of parole); and Miller v. Alabama, 567 U.S. 460 (2012) (holding that

mandatory life without the possibility of parole sentences for juveniles are

unconstitutional). Reed claims the differences between juveniles and adults

should also be recognized in the jurisdictional context (i.e., criminal court

versus the juvenile justice system).

      Reed claims that Act 33 does not achieve its stated purposes, as set

forth in section 6301(b)(2):

            Consistent with the protection of the public interest, to
      provide for children committing delinquent acts programs of
      supervision, care and rehabilitation which provide balanced
      attention to the protection of the community, the imposition of
      accountability for offenses committed and the development of
      competencies to enable children to become responsible and
      productive members of the community.

See 42 Pa.C.S.A. § 6301(b)(2). Reed asserts that Act 33 does not protect

the community because studies have shown that processing juvenile offenders

through adult criminal court makes them more likely to reoffend, to reoffend

earlier, to commit a higher number of subsequent offenses, and to commit

more serious offenses.    Reed claims that Act 33 does not hold juveniles

accountable for their conduct. He argues that juveniles in adult prisons suffer

from higher rates of physical and sexual abuse and suicide than adult inmates,


                                       -6-
J-A06028-22


are more likely to be sexually assaulted and beaten by staff, and attacked with

a weapon.    Reed claims that, apart from physical harm, juveniles in adult

prisons also suffer from mental illness. Reed maintains that juveniles in adult

prisons are less able to manage their disabilities, anxieties, fears, losses, and

trauma, and are more likely to commit suicide. Reed asserts that Act 33 does

not rehabilitate juveniles and claims that juveniles processed through adult

criminal court are nearly certain to reoffend.

      Reed points out that section 6355 of the Juvenile Act permits the

Commonwealth to transfer a charge from juvenile court to criminal court when

a juvenile offender is extremely violent or such a chronic offender that he or

she is deemed no longer amenable to treatment through the juvenile justice

system.     Reed claims that this statute places the burden on the

Commonwealth to prove that the public interest is served by the transfer of

the case from juvenile court to criminal court and that a child is not amenable

to treatment, supervision, or rehabilitation as a juvenile. See 42 Pa.C.S.A. §

6355(8). Reed maintains that section 6355 was the jurisdictional standard

prior to Act 33 and should be restored as that standard.

      Finally, Reed asserts that fifteen to seventeen-year-olds are treated as

children in many other aspects of their lives; namely, they cannot drink

alcohol, vote in elections, serve on juries, enlist in the military, or obtain

tattoos. Reed claims that several other states have recognized that juvenile




                                      -7-
J-A06028-22


offenders warrant the same approach in the criminal justice system and have

reformed legislation that was similar to Act 33.

      The decertification court considered Reed’s first issue and concluded

that no relief was due.        The court explained that Cotto and Aziz were

controlling   and   required    the   rejection   of   Reed’s   challenge   to   the

constitutionality of Act 33. See Trial Court Opinion, 4/29/21, at 7.

      We conclude that the trial court correctly determined that Cotto and

Aziz constitute binding precedent and require the rejection of Reed’s

constitutionality challenge. In Cotto, our Supreme Court ruled that Act 33 is

not unconstitutionally vague or unconstitutional on the basis that it places the

burden on the juvenile to prove that he is amenable to treatment in the

juvenile justice system in order to have the case decertified from criminal

court to juvenile court. The Cotto Court stated:

             Armed robbery . . . is a heinous and serious crime, and the
      legislature’s informed determination that juveniles fifteen years of
      age and older who commit such offenses are not initially amenable
      to rehabilitation under the Juvenile Act, unless they prove
      otherwise by a preponderance of the evidence, is equally
      reasonable. There is nothing in the Constitution to prevent the
      legislature from making such a judgment.

Cotto, 753 A.2d at 224; see also Aziz, 724 A.2d at 373-78 (holding that Act

33’s requirement that juveniles accused of enumerated offenses must first

appear in adult criminal court, then prove their amenability to treatment in

the juvenile system, does not offend due process or equal protection).




                                        -8-
J-A06028-22


          The Cotto Court further observed there is no constitutional guarantee

to special treatment for juvenile offenders, and that any right to treatment as

a juvenile is derived from statute. See Cotto, 753 A.2d at 223. The Cotto

Court noted that the burden of showing amenability to treatment justifying

transfer to juvenile court was first placed on Pennsylvania juveniles not by the

legislature, but by the Pennsylvania Supreme Court in Commonwealth v.

Pyle, 342 A.2d 101 (Pa. 1975). In Pyle, the Court reasoned that placing the

burden on a juvenile petitioner in no way denies him his due process

safeguards because it is still the Commonwealth’s burden to prove every fact

necessary to convict beyond a reasonable doubt. See Pyle, 342 A.2d at 106

n.13.

          This Court has a duty and an obligation to follow the decisional law of

the Supreme Court of Pennsylvania. See Commonwealth v. Shaffer, 734

A.2d 840, 844 n.6 (Pa. 1999) (emphasizing that “it is a fundamental precept

of our judicial system that a lower tribunal may not disregard the standards

articulated by a higher court”). Additionally, this panel is not empowered to

overrule another panel of the Superior Court. See Commonwealth v. Beck,

78 A.3d 656, 659 (Pa. Super. 2013). Because Cotto and Aziz considered and

resolved the constitutional issues raised in Reed’s appeal, we are bound by

those holdings. Accordingly, we conclude that Reed’s first issue merits no

relief.

          In his second issue, Reed challenges the denial of his decertification


                                        -9-
J-A06028-22


petition.    Our standard of review of an order granting or denying

decertification is well-settled:

            Decisions of whether to grant decertification will not be
      overturned absent a gross abuse of discretion. An abuse of
      discretion is not merely an error of judgment but involves
      misapplication or overriding of the law or the exercise of a
      manifestly unreasonable judgment passed upon partiality,
      prejudice or ill will.

Commonwealth v. Ruffin, 10 A.3d 336, 338 (Pa. Super. 2010) (citations

omitted).

      As explained above, when a juvenile is charged with a crime which

automatically vests in criminal court, the Juvenile Act provides a mechanism

for the juvenile to seek decertification of the case to juvenile court. See 42

Pa.C.S.A. § 6322(a).       The juvenile bears the burden of proving by a

preponderance of the evidence that such “transfer will serve the public

interest.” Id. In making this determination, the decertification court must

consider the factors set forth in section 6355(a)(4)(iii).     Id.   The section

6355(a)(4)(iii) factors are as follows:

   (iii) . . . In determining whether the public interest can be served, the court
   shall consider the following factors:

       (A)   the impact of the offense on the victim or victims;

       (B)   the impact of the offense on the community;

       (C)   the threat to the safety of the public or any individual posed by
             the child;

       (D)   the nature and circumstances of the offense allegedly committed
             by the child;


                                     - 10 -
J-A06028-22


       (E)     the degree of the child's culpability;

       (F)     the adequacy and duration of dispositional alternatives available
               under this chapter and in the adult criminal system; and

       (G)     whether the child is amenable to treatment, supervision or
               rehabilitation as a juvenile by considering the following factors:

             (I) age;

             (II) mental capacity;

             (III) maturity;

             (IV) the degree of criminal sophistication exhibited by the child;

             (V) previous records, if any;

             (VI) the nature and extent of any prior delinquent history, including
             the success or failure of any previous attempts by the juvenile court
             to rehabilitate the child;

             (VII) whether the child can be rehabilitated prior to the expiration
             of the juvenile court jurisdiction;

             (VIII) probation or institutional reports, if any;

             (IX) any other relevant factors[.]

42 Pa.C.S.A. § 6355(a)(4)(iii).

      Although the Juvenile Act requires the decertification court to consider

all of the section 6355 factors, it is silent as to the weight that should be

accorded to each factor. See Commonwealth v. L.P., 137 A.3d 629, 636

(Pa. Super. 2016).       The ultimate decision of whether to certify a minor to

stand trial as an adult is within the sole discretion of the decertification court.

Id.    The decertification court need not address the applicability and

importance of each factor in reaching its final determination.                    Id.

                                        - 11 -
J-A06028-22


Furthermore, we presume the court considered the entire record in making its

determination, and it is not required to give a detailed explanation justifying

its decision. Id.

         Reed claims that the decertification court abused its discretion in

denying his petition. Reed points out that the decertification court stated on

the record that the case was “a close one.” Reed’s Brief at 17 (citing N.T.,

1/31/20, at 45-46).       However, according to Reed, the sole basis for the

decertification court’s decision to deny the petition was that Reed had engaged

in further criminal activity while on bail for the crimes in question, and that

the new criminal charges involved an attack on another juvenile which

resulted in a simple assault charge. Reed points out that eighteen days after

the decertification hearing, he pleaded guilty to the summary offense of

harassment and the simple assault charge was withdrawn.

         Reed also claims that, whereas the decertification court initially

observed at the hearing that the gun discharged accidentally through a

struggle, the court nevertheless indicated in its Rule 1925(a) opinion that

Reed “shot” the victim. Reed’s Brief at 81 (citing Trial Court Opinion, 4/29/21,

at 6).     Reed asserts that this finding is not supported by the record and

requires that his guilty plea be vacated, and his case transferred to juvenile

court.

         The decertification court considered Reed’s second issue and determined

that it lacked merit. The court reasoned as follows:


                                      - 12 -
J-A06028-22


            This court considered all of the evidence offered at the
     transfer hearing. This court’s decision not to transfer [Reed’s]
     case to juvenile court was based on the . . . serious nature of the
     armed home invasion, its impact on the victim and others in the
     residence at the time of the home invasion; the impact of the
     offense on the community; the serious threat to the safety of the
     public or any individual posed by [Reed]; the nature and
     circumstances of the offense allegedly committed by [Reed] and
     the high degree of [his] culpability (based on [his] having been
     identified as the shooter). While there was evidence presented
     that [Reed] was amenable to treatment in the juvenile system,
     this court believes that the factors cited above outweighed the
     evidence of amenability to treatment.

            There is no question that the circumstances of the instant
     offense [were] serious.     Its impact on the victim and the
     community cannot be overstated. In this court’s view, [Reed]
     entered the residence to rob the victim of marijuana at gun point.
     The offense was violent. In an effort to steal an illegal controlled
     substance, [Reed] shot the victim in the abdomen. [Reed]
     allegedly shot out windows to escape. [Reed] played the central
     role in the home invasion.

            In addition to the circumstances of the offense of conviction,
     this court also considered the fact that [Reed] engaged in other
     violent assaultive conduct while on bail in this case. This evidence
     directly challenged the evidence that [Reed] was amenable to
     treatment in the juvenile system. This court did not believe that
     [Reed] took the circumstances of this case seriously. Instead of
     complying with the conditions of bail, namely not to engage in
     other criminal conduct, [Reed] ignored those conditions and
     continued to commit additional violent offenses. This court
     believes that [Reed] poses a continued threat to the safety of
     society in general. More importantly, [Reed] would pose a serious
     threat to other juveniles if he were to remain in the juvenile justice
     system. Though [Reed] did not have a criminal record, he has
     been using marijuana since the sixth grade and his criminal
     conduct has escalated since his arrest for the offense of
     conviction. The record demonstrates that [Reed] is a threat to
     the community. Considering all of the relevant factors, this court
     believes that the public interest would not be served by
     transferring this case to juvenile court.

Trial Court Opinion, 4/29/21, at 5-6 (unnecessary capitalization omitted).

                                    - 13 -
J-A06028-22


      We discern no gross abuse of discretion by the decertification court. The

court indicated that it considered each of the section 6355(a)(4)(iii) factors

and ultimately determined that the public interest would not be served by

transferring the matter to juvenile court.    The decertification court instead

determined that Reed should proceed through criminal court. As this Court

cannot conclude that the decertification court’s determination was a gross

abuse of discretion, we affirm its denial of Reed’s petition for decertification.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/3/2022




                                     - 14 -